ITEMID: 001-114782
LANGUAGEISOCODE: ENG
RESPONDENT: HRV
BRANCH: CHAMBER
DATE: 2012
DOCNAME: CASE OF GOLUBOVIĆ v. CROATIA
IMPORTANCE: 3
CONCLUSION: Remainder inadmissible;Violation of Article 6 - Right to a fair trial (Article 6 - Civil proceedings;Article 6-1 - Impartial tribunal);Non-pecuniary damage - award
JUDGES: Anatoly Kovler;Elisabeth Steiner;Erik Møse;Isabelle Berro-Lefèvre;Khanlar Hajiyev;Linos-Alexandre Sicilianos
TEXT: 4. The applicant was born in 1940 and lives in Zagreb.
5. The applicant worked as a professor of philosophy at the Faculty of Philosophy of the University of Zagreb (Filozofski fakultet Sveučilišta u Zagrebu - hereinafter the “Faculty”).
6. On 2 March 1994 the Dean of the Faculty (hereinafter: the “Dean”), relying on section 21(1) and (2) of the Employment Relations Act, suspended the applicant from work (stavljen na čekanje) for a period of six months on the minimum salary on the grounds that his job had become redundant. The applicant appealed against that decision to the Dean but his appeal was dismissed on 2 May 1994.
7. On 7 March 1995 the Dean, relying on section 23(1) of the Employment Relations Act, issued a decision to terminate the applicant’s employment.
8. On 26 May 1994 the applicant brought a civil action in the Zagreb Municipal Court (Općinski sud u Zagrebu) contesting the Dean’s decisions of 2 March 1994 and 2 May 1994 and seeking payment of his full salary. The case file was assigned number Pr-1158/94. This subsequently changed a number of times and the case bore numbers Pr-3166/97, Pr-1143/99 and Pr-4675/00.
9. On 12 June 1995 the Zagreb Municipal Court declared the Faculty’s decisions of 2 March 1994 and 2 May 1994 null and void and ordered that the applicant’s salary for the period claimed be paid to him on the ground that the Faculty’s decisions had been based on its lack of money for salaries which was not a lawful reason for suspending the applicant’s employment.
10. The Faculty appealed against the above-mentioned judgment to the Zagreb County Court (Županijski sud u Zagrebu), and on 11 November 2007 that court quashed the first-instance judgment and remitted the case to the Zagreb Municipal Court for re-examination, on the grounds that all the relevant facts had not been established.
11. On 17 September 1998 the Zagreb Municipal Court declared the Faculty’s decisions of 2 March 1994 and 2 May 1994 null and void on the same grounds as before ordering it to pay the salary claimed by the applicant.
12. Following an appeal by the Faculty, on 23 March 1999 the Zagreb County Court again quashed the first-instance judgment of the Zagreb Municipal Court and ordered a re-examination on the ground that the first-instance court had misinterpreted the relevant law.
13. The applicant complained to the Zagreb Municipal Court on 7 October 1999 that the Zagreb County Court had treated him differently from other parties in similar cases.
14. On 9 December 1999 the Zagreb Municipal Court again declared the Faculty’s decisions of 2 March 1994 and 2 May 1994 null and void and ordered that salary claimed by the applicant be paid to him, stating that there had been no legal ground on which to suspend the applicant.
15. Following a further appeal by the Faculty, on 27 June 2000 the Zagreb County Court quashed the first-instance judgment and ordered a re-examination, reiterating its previous reasoning that the Zagreb Municipal Court had failed to establish all the relevant facts.
16. On 21 November 2002 the Zagreb Municipal Court dismissed the applicant’s action, on the ground that the Faculty’s decision to suspend the applicant’s employment had been lawful.
17. The applicant appealed against the above judgment, and on 18 January 2005 a panel of judges at the Zagreb County Court, including Judge D.M., dismissed the applicant’s appeal and upheld the Zagreb Municipal Court’s judgment of 21 November 2002. In its decision the court referred, in passim, to the parallel civil proceedings the applicant had instituted against the Dean’s decision of 7 March 1995 terminating his employment (see paragraph 23). That part of the Zagreb County Court’s judgment reads as follows:
“The case file shows that in case no. Pr-3903/99 [pending before the Zagreb Municipal Court] a judgment was adopted whereby the plaintiff’s action challenging the defendant’s decision of 7 March 1995 to permanently terminate the plaintiff’s employment with the defendant was dismissed.”
18. The applicant then lodged an appeal on points of law with the Supreme Court (Vrhovni sud Republike Hrvatske) on 20 March 2005.
19. In this appeal the applicant, inter alia, challenged Judge D.M. on grounds of bias. The applicant explained that in the parallel civil proceedings (case no. Pr-1158/95), Judge D.M. had sat as the president of the panel of the first-instance court. In those proceedings Judge D.M. had delivered the judgment against the applicant, to which the County Court had referred in its judgment of 18 January 2005 (see paragraphs 17 and 27). However, Judge D.M.’s judgment in those proceedings had later been quashed and the case remitted to the Zagreb Municipal Court for re-examination, after which that judge had on the resumption of proceedings, expressed a hostile attitude towards the applicant’s representative on several occasions and had eventually issued the decision to stay those proceedings pending the outcome of the case no. Pr-1158/94 (see paragraphs 23-29).
20. On 21 December 2006 the Supreme Court dismissed the applicant’s appeal on points of law. The relevant part of the Supreme Court’s judgment reads as follows:
“The appellant considers that there was a serious breach of procedure in that the judge who had sat as the first-instance judge in proceedings between the same parties before the Zagreb Municipal Court no. Pr-3903/99, had also sat in the panel which handed down the second-instance judgment.
...
... there is no serious breach of procedure raised by the plaintiff because, under section 71 subsection 5 of the Civil Procedure Act, a judge is disqualified from sitting in a case only if he or she had previously participated in the same proceedings before a lower court, whereas the plaintiff in his appeal on points of law refers to a judge of the second-instance court who did not sit as the first-instance judge in the case at issue but in another case before a lower court. ”
21. The applicant lodged a constitutional complaint with the Constitutional Court (Ustavni sud Republike Hrvatske) on 24 March 2007, in which he complained, inter alia, of the lack of impartiality of Judge D.M.
22. On 26 November 2009 the Constitutional Court declared the applicant’s constitutional complaint inadmissible. It found that even though the applicant had correctly relied on the relevant Articles of the Constitution, he had not substantiated his complaint by any constitutional law arguments but had merely repeated those arguments raised in the proceedings before the ordinary courts. Therefore, the Constitutional Court was unable to examine the merits of his constitutional complaint. Its decision was served on the applicant’s representative on 23 December 2009.
23. On 8 May 1995 the applicant brought a civil action in the Zagreb Municipal Court, asking that the Dean’s decision of 7 March 1995 be declared null and void and that all the money he had claimed be paid to him. The case file was assigned number Pr-1158/95. This subsequently changed and the case bore numbers Pr-3903/99 and Pr-10588/01.
24. Judge D.M. presided over the panel of the Zagreb Municipal Court in this case.
25. On 10 April 1997 the Zagreb Municipal Court accepted the applicant’s claim and ordered that his salary be paid on the ground that the applicant should not have been made redundant from work because of the Faculty’s lack of financial means.
26. Following an appeal by the Faculty on 7 November 1997, the Zagreb County Court on 23 March 1999 quashed the first-instance judgment and ordered a re-examination of the case on the ground that all the relevant facts had not yet been established.
27. On 22 March 2001 a panel of the Zagreb Municipal Court, presided over by Judge D.M., dismissed the applicant’s action on the ground that the impugned decision had been based on the relevant law.
28. The applicant lodged an appeal and on 20 November 2001 the Zagreb County Court quashed the judgment of 22 March 2001 and ordered a re-examination, on the ground that all the relevant facts had not been established.
29. On 22 May 2003 Judge D.M., acting as the president of the panel of the Zagreb Municipal Court, ordered that those proceedings be stayed until the adoption of a final decision in the case no. Pr-1158/94, since the outcome of those proceedings was crucial to the case.
30. The applicant lodged an appeal, complaining, inter alia, that Judge D.M. had expressed a hostile attitude towards his representative and his complaint.
31. On 22 May 2003 the Zagreb County Court dismissed the applicant’s appeal as ill-founded.
32. The relevant part of the Civil Procedure Act (Zakon o parničnom postupku, Official Gazette of the Socialist Federal Republic of Yugoslavia nos. 4/1977, 36/1977 (corrigendum), 36/1980, 69/1982, 58/1984, 74/1987, 57/1989, 20/1990, 27/1990 and 35/1991, and Official Gazette of the Republic of Croatia nos. 53/1991, 91/1992, 58/1993, 112/1999, 88/2001, 117/2003, 88/2005, 2/2007, 84/2008, 123/2008, 57/2011 and 148/2011) provides as follows:
“A judge ... shall be disqualified from exercising his functions:
1. if he or she himself or herself is a party...;
...
5. if, in the same case, he or she participated in the proceedings before a lower court or other authority;
...
7. if other circumstances exist which cast doubt on his or her impartiality.”
Under section 72 of the Civil Procedure Act, the grounds enumerated in section 71 subsections 1-6 are considered absolute grounds for the judge concerned to be automatically disqualified from sitting in the case. Subsection 7 concerns situations in which a judge is obliged to inform the president of his court of any circumstances which might cast doubt on his or her impartiality. The president of the court must then, in view of the circumstances of the given case, make a decision regarding the possible disqualification of the judge.
33. The relevant provisions of the Employment Relations Act (Zakon o radnim odnosima, Official Gazette of the Republic of Croatia nos. 19/1990, 28/1990 (corrigendum), 19/1992, 25/1992 (consolidated text), 26/1993 and 29/1994), which was in force between 11 May 1990 and 1 January 1996, read as follows:
“(1) An employer may make an employee temporarily redundant if during a period of six months it cannot provide him or her with the job he or she has been assigned to.
(2) In the circumstances referred to in subsection 1 of this section, the employer may temporarily, but for a maximum period of six months:
- ...
- suspend the employee’s employment, during which period he or she has the right to a salary established by a collective agreement, ... , or the minimum salary;
- ...”
“(1) The employer may make an employee permanently redundant if for a period exceeding six months it cannot provide him or her with the job he or she has been assigned to.”
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
